tcmemo_2004_95 united_states tax_court alden l clopton and yolanda y clopton petitioners v commissioner of internal revenue respondent docket no filed date frank sommerville for petitioners w lance stodghill for respondent memorandum opinion goeke judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure the sole issue for decision is whether a lump-sum amount received in exchange for an interest in a_trust holding the right to receive future annual lottery payments is ordinary_income or capital_gain we hold under the substitute_for_ordinary_income doctrine that the lump-sum amount is ordinary_income background the parties submitted this case fully stipulated under rule the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners mr clopton and mrs clopton resided in pearland texas at the time they filed their petition mr clopton and two coworkers participated in a lottery pool to purchase tickets costing dollar_figure each for the date texas lottery drawing one of the purchased tickets was the winning ticket for the lottery drawing the prize for the lottery drawing was valued at dollar_figure million and was payable in annual installments of dollar_figure in date mr clopton r l littleton iii freddie lofton joseph hill and sally hill as trustors established the date lottery trust the trust under the terms of an amended trust agreement trust agreement mr clopton and the other trustors granted assigned and delivered all their rights title and interests in the lottery ticket to the trust mr clopton held a one-third beneficial_interest in the trust and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure each of the other trustors held a one-sixth beneficial_interest the trust agreement provides that the trust shall within business days after the receipt of any cash amount from the texas lottery commission distribute all cash amounts received by the trust to the beneficiaries in proportion to their respective beneficial interests in the trust a portion or all of each beneficial_interest could be assigned to any other person or to any organization the first prize payment was made in date with subsequent installments to be paid on or about june of every year continuing through june there is no evidence that the trust has held any other_property or has been involved in any other activity on date mr clopton and singer asset finance co llc singer entered into a sale agreement for lottery prize payments of alden clopton and terms rider to sale agreement for lottery prize payments of alden clopton the sale agreements which provided that mr clopton’s interest in the rights title and interest in the lottery prize were sold and assigned to singer under the terms of the sale agreements annual payments of dollar_figure payable on or about june of the years through were sold to singer for dollar_figure the sale agreements provided that the law of texas required the parties to consummate an agreement and to obtain a court order directing the texas lottery commission to make the payments to singer the record is unclear whether singer ultimately received the payments from the trust or directly from the texas lottery commission the sale agreements also provided that mr clopton was the sole owner of the portion of the lottery prize being assigned to singer free and clear of any right interest or claim of any other person or entity and mr clopton had not previously assigned pledged or otherwise encumbered his rights in the lottery prize finally the sale agreements stated the lottery law in texas has been interpreted as not permitting voluntary assignments of lottery prize payments however the lottery law does not prohibit the voluntary assignment of a beneficial_interest in a_trust the record_owner of the lottery prize is the june 4th lottery trust lottery winner mr clopton is a beneficiary of the june 4th lottery trust and desires to assign his entire beneficial_interest in said trust to purchaser singer the right to receive the and payments was not sold or assigned on date the parties to the sale agreements filed with the probate_court for travis county texas travis county probate_court a joint petition for a declaratory_judgment allowing mr clopton to assign all or a portion of his beneficial_interest in the trust on date the travis county probate_court issued a final declaratory_judgment the declaratory_judgment allowing the assignment of mr clopton’s beneficial_interest in the trust for the years through singer issued to mr clopton a form 1099-b proceeds from broker and barter_exchange transactions for the form 1099-b showed proceeds from the sale of stocks bonds etc of dollar_figure petitioners jointly filed a form_1040 u s individual_income_tax_return for on schedule d capital_gains_and_losses petitioners reported the assignment of the future annual payments of dollar_figure to singer as a sale of a capital_asset held more than year petitioners reported a sales_price of dollar_figure a cost or other basis of dollar_figure and a long-term_capital_gain of dollar_figure on date respondent issued a notice_of_deficiency to petitioners for the year in the notice respondent determined that the dollar_figure received from singer was ordinary_income respondent determined that the cost or other basis reported on petitioners’ return with respect to the amount received from singer was zero petitioners reported on their joint_return for a short- term capital_loss of dollar_figure on schedule d capital_gains_and_losses for unrelated transactions due to a scrivener’s error 2the record does not reflect how petitioners computed the cost or other basis amount of dollar_figure petitioners have not argued or elaborated on brief with respect to this point nor have they argued that if we find for respondent then this basis amount must be considered in calculating the amount of ordinary_income resulting from the sale to singer the notice_of_deficiency failed to state the proper adjustment thereby denying petitioners the benefit of this capital_loss the parties agree that petitioners are entitled to a short-term_capital_loss adjustment subject_to the limitations on the amount of such adjustment if respondent ultimately prevails in this case discussion the parties dispute whether the dollar_figure received by mr clopton from singer is ordinary_income or capital_gain our resolution of the issue presented does not depend on who has the burden_of_proof in this case resolution of this issue depends on whether the sale to singer involved a capital_asset within the meaning of sec_1221 sec_1221 provides the following definition of the term capital_asset sec_1221 capital_asset defined a in general for purposes of this subtitle the term capital_asset means property held by the taxpayer whether or not connected with his trade_or_business but does not include-- stock_in_trade of the taxpayer or other_property of a kind which would properly be included in the inventory of the taxpayer if on hand at the close of the taxable_year or property held by the taxpayer primarily_for_sale_to_customers in the ordinary_course_of_his_trade_or_business property used in his trade_or_business of a character which is subject_to the allowance for depreciation provided in sec_167 or real_property used in his trade_or_business a copyright a literary musical or artistic composition a letter or memorandum or similar_property held by-- a a taxpayer whose personal efforts created such property b in the case of a letter memorandum or similar_property a taxpayer for whom such property was prepared or produced or c a taxpayer in whose hands the basis of such property is determined for purposes of determining gain from a sale_or_exchange in whole or part by reference to the basis of such property in the hands of a taxpayer described in subparagraph a or b accounts or notes receivable acquired in the ordinary course of trade_or_business for services rendered or from the sale of property described in paragraph a publication of the united_states government including the congressional record which is received from the united_states government or any agency thereof other than by purchase at the price at which it is offered for sale to the public and which is held by-- a a taxpayer who so received such publication or b a taxpayer in whose hands the basis of such publication is determined for purposes of determining gain from a sale_or_exchange in whole or in part by reference to the basis of such publication in the hands of a taxpayer described in subparagraph a petitioners contend that capital_gains treatment is appropriate because a beneficial_interest in the trust was assigned and the future annual lottery payments were payable to the trust and not to singer petitioners claim that because an interest in a_trust not used in a taxpayer’s trade_or_business is not excluded from capital_asset status the sale of an interest in a_trust results in capital_gain this court and the court_of_appeals for the ninth circuit have previously addressed the issue of whether a lump-sum amount received in exchange for the assignment of the right to receive future annual lottery payments is ordinary_income or capital_gain respondent contends that these cases are controlling for purposes of deciding the present issue in 119_tc_1 the taxpayer won a california state lottery prize and assigned his right to receive annual lottery payments to a_trust id pincite n he and his wife took all subsequent actions with respect to the lottery payments and took the position that all income of the trust was includable in their income id a portion of each of of the future annual lottery payments was subsequently assigned to singer in exchange for a lump-sum payment id pincite 3on brief respondent also raises the issue of whether the lump-sum payment constitutes ordinary_income because of the grantor_trust_rules under secs this issue was not raised in the notice_of_deficiency and it is unnecessary for us to address it we held that the right to receive such future annual payments does not constitute a capital_asset within the meaning of sec_1221 and therefore the lump-sum payment was ordinary_income id pincite we have subsequently relied on and followed our analysis in davis see simpson v commissioner tcmemo_2003_ johns v commissioner tcmemo_2003_140 boehme v commissioner tcmemo_2003_81 in simpson v commissioner supra we addressed a situation with facts almost identical to the instant case the lottery winner in that case assigned his lottery prize to a_trust of which he was sole trustee like the taxpayers in davis v commissioner supra the lottery winner took the position that all income of the trust was includable in his income id at n the lottery winner subsequently entered into assignment agreements whereby the right to receive all future annual lottery payments for the years through and a portion of the payments for and was assigned to singer the trust retained the right to a portion of the payments for and and the right to receive future annual payments for the years and was not assigned relying on our analysis in davis we held that the right to receive the future annual lottery payments did not constitute a capital_asset additionally we noted that the right to receive future annual lottery payments is distinguishable from currency contracts stocks bonds and options because the taxpayers received the lump-sum payment as a substitute for the right to receive ordinary_income id at n the most recent case on this issue is 356_f3d_1179 9th cir which involved a taxpayer who assigned to a third party his right to future lottery payments from the state of oregon the court_of_appeals for the ninth circuit thoroughly analyzed supreme court precedent regarding the definition of a capital_asset and concluded that under the substitute_for_ordinary_income doctrine the taxpayer’s right to the future payments was not a capital_asset id pincite the court_of_appeals ultimately rejected the taxpayer’s argument that the right to future lottery payments is a capital_asset within the meaning of sec_1221 and sec_1222 id pincite in analyzing whether the right to future lottery payments was a capital_asset the court_of_appeals for the ninth circuit relied on supreme court precedent and looked at whether there was an underlying investment of capital and an accretion in value over the cost of any underlying asset held id pincite the court_of_appeals concluded capital_gains treatment was not appropriate because the taxpayer made no underlying investment in exchange for the right to future payments and because there was no underlying investment there was no cost to the taxpayer for the right to receive the payments ie the money he received for the sale of his right did not reflect an increase of value above the cost of any underlying capital_asset id pincite the court_of_appeals also rejected the taxpayer’s argument that the substitute_for_ordinary_income doctrine was limited to specific fact situations none of which were present in the case the court noted that treating the sale of a lottery right as a capital_gain would reward lottery winners who elect to receive periodic_payments in lieu of a direct lump-sum payment from the state and then sell that right to a third party id pincite the court stated nothing in the revenue code compels the creation of such a dichotomous system for the taxation of lottery winnings the purpose of narrowly construing the term capital_asset under the substitute_for_ordinary_income doctrine is to protect the revenue against artful devices that undermine the revenue code’s standard treatment of ordinary_income and capital_gains that is precisely what maginnis has attempted here id pincite5 finally the court_of_appeals rejected the taxpayer’s argument that capital_gains treatment was appropriate because his lottery right is a debt_instrument under sec_1275 id pincite petitioners relying on 157_f2d_235 2d cir revg 5_tc_714 and 137_f2d_454 8th cir revg 46_bta_484 contend that property not within the statutory exclusions for capital assets produces capital_gain on its sale we have previously recognized that the cases cited by petitioners were decided before relevant supreme court decisions applying the substitute_for_ordinary_income doctrine 41_tc_476 as explained in numerous supreme court cases and the recent decisions discussed above the fact that certain property is not within the statutory exclusions for capital assets does not automatically mean that the property is a capital_asset see eg 485_us_212 n 364_us_130 356_us_260 united_states v maginnis supra pincite2 davis v commissioner t c pincite if lump-sum consideration received for the property is essentially a substitute for what would otherwise be received at a future time as ordinary_income then the consideration may not be taxed as a capital_gain commissioner v p g lake inc supra pincite united_states v maginnis supra pincite the appropriate inquiry in this case is whether the dollar_figure received for the property transferred to singer was essentially a substitute for future payments of ordinary_income petitioners claim that mr clopton transferred a beneficial_interest in the trust not the right to future lottery payments and that the interest is a capital_asset petitioners claim that the future payments were required to be made directly to the trust not to singer petitioners imply that this means that despite the fact that they did not make an underlying investment in exchange for their right to future lottery payments or for the beneficial_interest in the trust capital_gains treatment is appropriate there is no question that the lottery payments in the first instance were ordinary_income see united_states v maginnis supra pincite the trust was simply a conduit to facilitate the distribution of the lottery proceeds the character of the lottery payments as ordinary_income did not change as a result of the payments being distributed through the trust sec_652 see also 89_tc_1101 54_tc_1490 n affd 440_f2d_170 lst cir thus the sale of the future lottery payments to singer lacked the requisite realization of appreciation in value accrued over a substantial period of time that is typically necessary for capital_gains treatment regardless of whether singer bought rights to the trust distributions or direct lottery payments united_states v maginnis supra pincite citing commissioner v gillette motor transp inc supra pincite at the time the agreement between mr clopton and singer was made texas law prohibited the assignment of rights to a lottery prize tex govt code ann sec_466 vernon however texas law changed effective date prior to the issuance of the declaratory_judgment assigning mr clopton’s beneficial_interest in the trust to singer id sec_466 vernon supp the new law allows the assignment of the right to receive lottery payments to a person designated by court order excepting only the lottery payments due within the final years of the prize payment schedule id sec_466 vernon supp it is not clear in this case whether subsequent to the declaratory_judgment the lottery payments were made through the trust or directly to singer the payment of the lottery prize installments to the trust as the declaratory_judgment provides is inconsistent with the sale agreements between mr clopton and singer which provide that a court order would be obtained to direct that the lottery payments be paid directly to singer however we do not find it significant whether the lottery payments were paid directly to the trust or to singer because the trust agreement specifically provides that within days of payment from the texas lottery commission the lottery proceeds shall be distributed to the beneficiaries in proportion to their respective interests the substance of the transfer to singer is the right to receive future annual lottery payments of dollar_figure for the years through as recently noted by the court_of_appeals for the ninth circuit the supreme court has narrowly construed the term capital_asset when taxpayers have made transparent attempts to transform ordinary_income into capital_gain in ways that undermine congress’ reasons for differentially taxing capital_gains united_states v maginnis f 3d pincite citing commissioner v gillette motor transp inc supra pincite additionally the court_of_appeals for the tenth circuit has stated it is well settled that the incidence of taxation depends upon the substance of a transaction that tax consequences which arise from gains from a sale of property are not finally to be determined solely by the means employed to transfer legal_title and that the government may look at the realities of a transaction and determine its tax consequences despite the form or fiction with which it was clothed 209_f2d_761 10th cir citing 308_us_473 affg 19_tc_718 324_us_331 179_f2d_873 10th cir we believe that these statements are applicable to the transfer of the future annual lottery payments to singer under the facts of the instant case we find no meaningful distinction between the transfer of the interest in the trust and the transfer of the right to receive the lottery payments from the texas lottery commission because both involve the right to receive future ordinary_income and the sale to singer did not result in an accretion in value over any cost of the property after reviewing pertinent caselaw we are not persuaded that the transfer to singer involved the sale of a capital_asset accordingly we hold that the lump-sum amount of dollar_figure received by mr clopton is ordinary_income decision will be entered under rule 4we express no opinion whether a purchaser such as singer of a lottery right from a lottery winner who then sells that right to a third party would receive ordinary_income or capital_gain on that sale see 356_f3d_1179 n 9th cir
